DETAILED ACTION
This is a first office action in response to application No. 17/011,993 filed on 09/03/2020, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
3.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 - 12, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 2, 6 - 15 and 21 - 22 of U.S. Patent No. 10,768,708. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the patent and the current application are claiming common subject matter, as follows: 
5.	Comparing the current application with Patent No. 10,768,708 as below:
Current Application No. 17/011,993 
  Patent No. 10,768,708  
Claim 1, A method of using gestures to control a robotic tool to manipulate a workpiece, the method including: 
capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) empty and (ii) making motions directed to commanding the robotic tool; 



recognizing, from the captured images of the hand while empty, a gesture segment of the hand that represents a manipulation of a workpiece by the robotic tool, wherein there is no physical contact between the hand and any object during the recognized gesture segment of the hand; 
determining, according to the recognized gesture segment, a command to cause the robotic tool to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, wherein a magnitude of the force to be applied to the workpiece is determined based on a motion of the hand during the recognized gesture segment; and 



issuing the determined command to the robotic tool to apply the force to the workpiece.

Claim 2, The method of claim 1, further including capturing edge information for fingers of the hand that performs the gesture segment and computing finger positions of a 3D solid hand model for the hand during the gesture segment.


Claim 1, A method of using free-form gestures to manipulate a workpiece by a robotic tool, the method including: 
capturing free-form gestures of a hand in a three-dimensional (3D) sensory space utilizing two cameras to capture sequential images of the hand while empty making motions directed to commanding a robotic tool, analyzing the images as captured and translating the free-form gestures of the hand into robotic tool commands that produce smoothed emulating motions by a robotic tool, including: 
recognizing in the captured images of the hand while empty moving, a gesture segment within the free-form gestures of the hand that represents physical contact between the robotic tool and a workpiece; wherein there is no physical contact between the hand and any object during the gesture segment that represents physical contact; 
determining a command to the robotic tool to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, wherein a magnitude of the force to be applied to the workpiece is determined based on a human hand motion during the gesture segment in which there is no physical contact with the hand as captured by the two cameras, without actual physical contact between the robotic tool and the hand, during the gesture segment associated with a detected path of the hand and a grasping motion of the hand; and 
issuing the command to the robotic tool to apply the force to the workpiece.


Claim 2, The method of claim 1, further including capturing edge information for fingers of a hand that performs the free-form gestures and computing finger positions of a 3D solid hand model for the hand during the free-form gestures.
Claim 3, The method of claim 2, further including: using the 3D solid hand model to capture a curling of the hand during the gesture segment; and 
interpreting the curling as a parameter of robotic tool translation.
Claim 6, The method of claim 2, further including: using the 3D hand model to capture a curling of the hand during the free-form gestures; and
interpreting the curling as a parameter of robotic tool translation.

Claim 4, The method of claim 3, further including: using the 3D solid hand model to detect the curling as an extreme degree of motion of the hand during the gesture segment; and 
responsive to detecting the curling as an extreme degree of motion of the hand, interpreting a maximum value of a parameter of robotic tool actuation.

Claim 7, The method of claim 6, further including: using the 3D solid hand model to detect the curling as an extreme degree of motion of the hand during the free-form gestures; and 
responsive to detecting the curling as an extreme degree of motion of the hand, interpreting a maximum value of a parameter of robotic tool actuation.
Claim 5, The method of claim 4, wherein the maximum value of the parameter is an amplification function of the extreme degree of motion. 

Claim 6, The method of claim 4, wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion.

Claim 7, The method of claim 4, wherein the maximum value of the parameter is a transcendental function of the extreme degree of motion.
Claim 8, The method of claim 7, wherein the maximum value of the parameter is an amplification function of the extreme degree of motion. 

Claim 9, The method of claim 7, wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion.

Claim 10, The method of claim 7, wherein the maximum value of the parameter is a transcendental function of the extreme of motion.

Claim 8, The method of claim 4, wherein the maximum value of the parameter is a step function of the extreme degree of motion.

Claim 11, The method of claim 7, wherein the maximum value of the parameter is a step function of the extreme degree of motion.

Claim 9, The method of claim 2, further including: 
using the 3D solid hand model to capture a torsion of the hand during the gesture segment; and 
interpreting the torsion as a parameter of robotic tool actuation.

Claim 12, The method of claim 2, further including:
using the 3D hand model to capture a torsion of the hand during the free-form gestures; and
interpreting the torsion as a parameter of robotic tool actuation.

Claim 10, The method of claim 9, further including: 
using the 3D solid hand model to detect the torsion as an extreme degree of motion of the hand during the gesture segment; and 
responsive to detecting the torsion as the extreme degree of motion, interpreting a maximum value of a parameter of robotic tool actuation.
Claim 13, The method of claim 12, further including:
using the 3D hand model to detect the torsion as an extreme degree of motion of the hand during the free-form gestures; and
responsive to the detecting the torsion as extreme degree of motion, interpreting a maximum value of a parameter of robotic tool actuation.

Claim 11, The method of claim 10, wherein the maximum value of the parameter is an amplification function of the extreme degree of motion. 

Claims 14, The method of claim 13, wherein the maximum value of the parameter is an amplification function of the extreme degree of motion.

Claim 12, The method of claim 11, wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion.

Claim 15, The method of claim 13, wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion.

Claim 15, A method of using gestures to control a robotic tool to manipulate a workpiece, the method including: 
capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) interacting with a manipulable object and (ii) making motions directed to commanding the robotic tool; 


recognizing, from the captured images of the hand, a gesture segment of the hand that represents physical a manipulation of a workpiece by the robotic tool, wherein there is neither physical nor electrical connection facilitating passage of a signal between the manipulable object and the robotic tool during the recognized gesture segment; 

determining, according to the recognized gesture segment, a command to cause the robotic tool to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, wherein a magnitude of the force to be applied to the workpiece is determined based on motion of the hand during the recognized gesture segment; and 

issuing the determined command to the robotic tool to apply the force to the workpiece.
Claim 18, A method of a robotic tool manipulating a workpiece, the method including: 
receiving, by the robotic tool, a command to cause the robotic tool to apply a force to the workpiece without actual physical contact between the robotic tool and a hand of a user, the received command being determined by: 
capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) empty and (ii) making motions directed to commanding the robotic tool; and 

recognizing, from the captured images of the hand while empty, a gesture segment of the hand that represents a manipulation of a workpiece by the robotic tool, wherein there is no physical contact between the hand and any object during the recognized gesture segment; and 

applying the force to the workpiece, according to the received command, without actual physical contact between the robotic tool and the hand, wherein a magnitude of the force applied to the workpiece is determined based on a motion of the hand during the recognized gesture segment.
Claim 20, A non-transitory computer-readable recording medium having computer instructions recorded thereon, the computer instructions, when executed on a processor, causing the processor to perform the method of claim 18.
Claim 22, A method of using free-form gestures to manipulate a workpiece by a robotic tool, the method including: 
capturing free-form gestures of a hand in a three-dimensional (3D) sensory space while interacting with a manipulable object and translating the free-form gestures made by the hand interacting with the manipulable object into robotic tool commands that produce smoothed emulating motions by a robotic tool, including: 
recognizing a gesture segment within the free-form gestures of the hand that represents physical contact between the robotic tool and a workpiece; wherein there is neither physical nor electrical connection facilitating passage of a signal between the manipulable object and the robotic tool and sensor during the gesture segment that represents physical contact; 
determining a command to the robotic tool to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, wherein a magnitude of the force to be applied to the workpiece is determined based on a human hand motion captured, without actual physical contact between the robotic tool and the hand and without physical nor electrical connection between the manipulable object and the robotic tool and sensor, during the gesture segment associated with a detected path of the hand and a grasping motion of the hand; and 
issuing the command to the robotic tool to apply the force to the workpiece.
Claim 21, A non-transitory computer readable medium storing a plurality of instructions for programming one or more processors to use free-form gestures for manipulating a workpiece by a robotic tool, the instructions, when executed on the processors, implementing actions including: 
capturing free-form gestures of a hand in a three-dimensional (3D) sensory space utilizing two cameras to capture sequential images of the hand while empty making motions directed to commanding a robotic tool, analyzing the images as captured and translating the free-form gestures of the hand into robotic tool commands that produce smoothed emulating motions by a robotic tool, including: 
recognizing in the captured images of the hand while empty moving, a gesture segment within the free-form gestures of the hand that represents physical contact between the robotic tool and a workpiece; wherein there is no physical contact between the empty hand and any object during the gesture segment that represents physical contact; 
determining a command to the robotic tool to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, wherein a magnitude of the force to be applied to the workpiece is determined based on a human hand motion during the gesture segment in which there is no physical contact with the hand as captured by the two cameras, without actual physical contact between the robotic tool and the hand, during the gesture segment associated with a detected path of the hand and a grasping motion of the hand; and issuing the command to the robotic tool to apply the force to the workpiece.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farwell “US 9,052,710” in view of Pretlove et al. “US 2005/0256611”. 
Re-claim 1, Farwell teaches a method of using gestures to control a robotic tool (fig. 1; 12) to manipulate a workpiece, (col. 4; lines 57 - 67 and col. 5; lines 1 - 9) the method including: 
 
determining, according to the recognized gesture segment, a command to cause the robotic tool (fig. 1; 12) to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, (fig. 3 and col. 13; lines 61 - 67 and col. 14; lines 1 - 8) wherein a magnitude of the force to be applied to the workpiece is determined based on a motion of the hand during the recognized gesture segment; (col. 9; lines 59 - 67, col. 10; lines 1 - 32, col. 12; lines 62 - 67 and col. 13; lines 1 - 44) and 
issuing the determined command to the robotic tool to apply the force to the workpiece. (col. 9; lines 59 - 67 and col. 10; lines 1 - 15)
Farwell does not explicitly teach capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) empty and (ii) making motions directed to commanding the robotic tool; 
recognizing, from the captured images of the hand while empty, a gesture segment of the hand that represents a manipulation of a workpiece by the robotic tool, wherein there is no physical contact between the hand and any object during the recognized gesture segment of the hand;
However, Pretlove teaches capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) empty and (ii) making motions directed to commanding the robotic tool; (fig. 2 and pars. [0039] - [0045])
recognizing, from the captured images of the hand while empty, a gesture segment of the hand that represents a manipulation of a workpiece by the robotic tool, wherein there is no physical contact between the hand and any object during the recognized gesture segment of the hand; (pars. [0019]…the predefined gesture represents the recording command and the obtained information is hand-motion gestures... [0020] - [0021] and [0040]… gesture segmentation…)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Farwell with the teachings of Pretlove an improved industrial robot programming solution and increases the quality of the processing result. (par. [0009])

Re-claim 13, Farwell teaches a system comprising a processor and a memory storing computer instructions that, when executed on the processor, (fig. 1; 10) cause the processor to perform the method of claim 1. (col. 14; lines 47 - 64) (see claim 1 rejection above)  

Re-claim 14, Farwell teaches a non-transitory computer-readable recording medium having computer instructions recorded thereon, the computer instructions, when executed on a processor, (fig. 1; 10) causing the processor to perform the method of claim 1. (col. 14; lines 47 - 64 and col. 15; lines 56 - 67 through col. 16; line 3) (see claim 1 rejection above) 

Re-claim 15, Farwell teaches a method of using gestures to control a robotic tool (fig. 1; 12) to manipulate a workpiece, (col. 4; lines 57 - 67 and col. 5; lines 1 - 9) the method including: 
determining, according to the recognized gesture segment, a command to cause the robotic tool (fig. 1; 12) to apply a force to the workpiece without actual physical contact between the robotic tool and the hand, (fig. 3 and col. 13; lines 61 - 67 and col. 14; lines 1 - 8) wherein a magnitude of the force to be applied to the workpiece is determined based on motion of the hand during the recognized gesture segment; (col. 9; lines 59 - 67, col. 10; lines 1 - 32, col. 12; lines 62 - 67 and col. 13; lines 1 - 44) and 
issuing the determined command to the robotic tool to apply the force to the workpiece. (col. 9; lines 59 - 67 and col. 10; lines 1 - 15) 
Farwell does not explicitly teach capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) interacting with a manipulable object and (ii) making motions directed to commanding the robotic tool; 
recognizing, from the captured images of the hand, a gesture segment of the hand that represents physical a manipulation of a workpiece by the robotic tool, wherein there is neither physical nor electrical connection facilitating passage of a signal between the manipulable object and the robotic tool during the recognized gesture segment; 
However, Pretlove teaches capturing sequential images of a hand in a three-dimensional (3D) sensory space while the hand is (i) interacting with a manipulable object and (ii) making motions directed to commanding the robotic tool; (fig. 2 and pars. [0039] - [0045])
recognizing, from the captured images of the hand, a gesture segment of the hand that represents physical a manipulation of a workpiece by the robotic tool, wherein there is neither physical nor electrical connection facilitating passage of a signal between the manipulable object and the robotic tool during the recognized gesture segment; (pars. [0001], [0019]…the predefined gesture represents the recording command and the obtained information is hand-motion gestures... [0020] - [0021], [0040]… gesture segmentation… and [0058]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Farwell with the teachings of Pretlove an improved industrial robot programming solution and increases the quality of the processing result. (par. [0009])

Re-claim 16, Farwell teaches a system comprising a processor and a memory storing computer instructions that, when executed on the processor, cause the processor to perform the method of claim 15. (col. 14; lines 47 - 64) (see claim 15 rejection above)  

Re-claim 17, Farwell teaches a non-transitory computer-readable recording medium having computer instructions recorded thereon, the computer instructions, when executed on a processor, causing the processor to perform the method of claim 15. (col. 14; lines 47 - 64 and col. 15; lines 56 - 67 through col. 16; line 3) (see claim 15 rejection above) 

Re-claims 18 - 20, are rejected as a method as applied to claims 1 and 13 - 14 above because the scope and contents of the recited limitations are substantially the same.

9.	Claims 2 and 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farwell “US 9,052,710” in view of Pretlove et al. “US 2005/0256611” and further in view of Holz “US 2013/0182079”. 
Re-claim 2, Farwell in view of Pretlove teaches all the limitations of claim 1 but Farwell and Pretlove do not explicitly teach capturing edge information for fingers of the hand that performs the gesture segment and computing finger positions of a 3D solid hand model for the hand during the gesture segment.  
However, Holz teaches capturing edge information for fingers of the hand that performs the gesture segment and computing finger positions of a 3D solid hand model for the hand during the gesture segment. (fig. 1 and pars. [0032] and [0044]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Holz to obtain by using cameras to capture images of the object and analyzing the images to detect object edges. (par. [0031])

Re-claim 9, Farwell and Pretlove in view of Holz teaches all the limitations of claim 2, Holz teaches using the 3D solid hand model to capture a torsion of the hand during the gesture segment; and interpreting the torsion as a parameter of robotic tool actuation. (pars. [0060] – [0062])

Re-claim 10, Farwell and Pretlove in view of Holz teaches all the limitations of claim 9, Holz teaches using the 3D solid hand model to detect the torsion as an extreme degree of motion of the hand during the gesture segment; (pars. [0121], [0052] & [0061]) and 
responsive to detecting the torsion as the extreme degree of motion, interpreting a maximum value of a parameter of robotic tool actuation. (par. [0041])

10.	Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Farwell and Pretlove in view of Holz and further in view of Itkowitz et al. “US 2012/0071891”. 
Re-claim 3, Farwell, Pretlove in view of Holz teaches all the limitations of claim 2 but Farwell, Pretlove and Holz do not explicitly teach using the 3D solid hand model to capture a curling of the hand during the gesture segment; and interpreting the curling as a parameter of robotic tool translation.  
However, Itkowitz teaches using the 3D solid hand model to capture a curling of the hand during the gesture segment; and interpreting the curling as a parameter of robotic tool translation. (pars. [0080] & [0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Itkowitz a gesture recognition mode, both hands are tracked and control points and orientations for both hands are generated based on the sensed positions and orientations of the sensors mounted on the hands in one aspect. (par. [0080])

Re-claim 4, Farwell, Pretlove and Holz in view of Itkowitz teach all the limitations of claim 3, Itkowitz teaches using the 3D solid hand model to detect the curling as an extreme degree of motion of the hand during the gesture segment; and51 responsive to detecting the curling as an extreme degree of motion of the hand, interpreting a maximum value of a parameter of robotic tool actuation. (par. [0132]){00764458.DOCX }Continuation Application Attorney Docket No: ULTI-1027-3 

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farwell, Pretlove and Holz in view of Itkowitz and further in view of St. Hilaire et al. “US 2009/0231278”. 
Re-claim 5, Farwell, Pretlove and Holz in view of Itkowitz teaches all the limitations of claim 4 but Farwell, Pretlove, Holz and Itkowitz do not explicitly teach wherein the maximum value of the parameter is an amplification function of the extreme degree of motion.  
However, St. Hilaire teaches wherein the maximum value of the parameter is an amplification function of the extreme degree of motion. (par. [0152])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of St. Hilaire to improve performance for a wide range of imaging systems. (par. [0155])

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farwell, Pretlove and Holz in view of Itkowitz and further in view of Fleischmann et al. “US 2014/0232631”. 
Re-claim 6, Farwell, Pretlove and Holz in view of Itkowitz teaches all the limitations of claim 4 but Farwell, Pretlove, Holz and Itkowitz do not explicitly teach wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion.  
However, Fleischmann teaches wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion. (par. [0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Fleischmann the user's hands and fingers, and then, subsequently, analyzing this tracked data to identify gestures performed by the user. (par. [0026])

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farwell, Pretlove and Holz in view of Itkowitz and further in view of Moskalev “US 2016/0224202”. 
 Re-claim 7, Farwell, Pretlove and Holz in view of Itkowitz teaches all the limitations of claim 4 but Farwell, Pretlove, Holz and Itkowitz do not explicitly teach wherein the maximum value of the parameter is a transcendental function of the extreme degree of motion. 
However, Moskalev teaches wherein the maximum value of the parameter is a transcendental function of the extreme degree of motion. (pars. [0009] and [0028]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Moskalev for processing translates the user's hand and/or finger movements into gestures, which are used to control the large screen 440 in front of the user. (par. [0033])


14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Farwell, Pretlove and Holz in view of Itkowitz and further in view of Feinstein “US 2015/029093”. 
Re-claim 8, Farwell, Pretlove and Holz in view of Itkowitz teaches all the limitations of claim 4 but Farwell, Pretlove, Holz and Itkowitz do not explicitly teach wherein the maximum value of the parameter is a step function of the extreme degree of motion.  
However, Feinstein teaches wherein the maximum value of the parameter is a step function of the extreme degree of motion. (par. [0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Feinstein to provide filtering for the sensor data to reduce the jumpy behavior of the rotation measurements. (par. [0063])

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farwell, Pretlove and Holz in view of Itkowitz and further in view of St. Hilaire et al. “US 2009/0231278”. 
Re-claim 11, Farwell, Pretlove and Holz in view of Itkowitz teaches all the limitations of claim 10 but Farwell, Pretlove, Holz and Itkowitz do not explicitly teach wherein the maximum value of the parameter is an amplification function of the extreme degree of motion.
However, St. Hilaire teaches wherein the maximum value of the parameter is an amplification function of the extreme degree of motion. (par. [0152])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of St. Hilaire to improve performance for a wide range of imaging systems. (par. [0155])

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farwell, Pretlove, Holz and Itkowitz in view of St. Hilaire and further in view of Fleischmann et al. “US 2014/0232631”. 
Re-claim 12, Farwell, Pretlove, Holz and Itkowitz in view of St. Hilaire teaches all the limitations of claim 11 but Farwell, Pretlove, Holz, Itkowitz and St. Hilaire do not explicitly teach wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion.  
However, Fleischmann teaches wherein the maximum value of the parameter is a polynomial function of the extreme degree of motion. (par. [0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Fleischmann the user's hands and fingers, and then, subsequently, analyzing this tracked data to identify gestures performed by the user. (par. [0026])
Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        05/25/2022R